Title: From Thomas Jefferson to Levett Harris, 22 June 1820
From: Jefferson, Thomas
To: Harris, Levett


Dear Sir
Monticello
June 22. 20.
I recieved yesterday your favor of the 15. and sincerely regret the misunderstanding mentioned in it, of which that letter was the first notice. I can say conscientiously that your services gave me, while in office, the most perfect satisfaction. not apprised of the service I can render you at the interview proposed, retired as I am from all intermedling with the transaction of the government I shall on every consideration be happy to recieve your proposed visit to Monticello at your own conveniences to prevent disappointment by my own absences, I must observe that some important works in which I am engaged here, will keep me at home three weeks certainly, and possibly a little more; and the moment they are done I am obliged to visit a possession I have 90. miles S.W. from this, where I shall make a stay of some weeks. in the mean time, or after my return, I shall be happy to recieve your visit as most convenient to your self and to assure you personally of my high respect & esteem.Th: Jefferson